                Case 2:21-bk-16403-VZ                  Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                    Desc
                                                       Main Document    Page 1 of 22

 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

 CENTRAL DISTRICT OF CALIFORNIA

 Case number   (if known)                                                    Chapter      11
                                                                                                                           C Check if this an
                                                                                                                               amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                              04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtors name and the case number (if
known). For more information, a separate document, Instructions forBankruptcy Forms for Non-Individuals, is available.


1.    Debtor’s name                Spectrum Link, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor’s federal
     Employer Identification       XX-XXXXXXX
     Number (EIN)


4.   Debtor’s address              Principal place of business                                    Mailing address, if different from principal place of
                                                                                                  business

                                   8221 3rd Street, Suite 204
                                   Downey, CA 90241
                                   Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  3250 Wilshire Blvd., Suite 1615 Los Angeles, CA
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor’s website (URL)       www.spectrumlink.net


6.   Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  C Partnership (excluding LLP)
                                  C Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                   Case 2:21-bk-16403-VZ                       Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                         Desc
                                                               Main Document    Page 2 of 22
 Debtor     Soectrum Link. Inc.                                                                                    Case number (if known)
            Name



 7.    Describe debtors business        A. Check one;
                                        D     Health Care Business (as defined in 11 U.S.C.            §   101 (27A))
                                        EJ    Single Asset Real Estate (as defined in 11 U.S.C.            §   101 (51 B))
                                              Railroad (as defined in ii U.S.C.   §   101 (44))
                                        J     Stockbroker (as defined in 11 U.S.C.     §   101(53A))
                                        D Commodity Broker (as defined in 11 U.S.C.               §   101(6))
                                        C     clearing Bank (as defined in ii u.s.c.       §   781(3))
                                        • None of the above

                                        B. Check all that apply
                                        C    Tax-exempt entity (as described in 26 u.s.c. §501)
                                        C     Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        C Investment advisor (as defined in 15 u.S.c. §80b-2(a)(11))

                                        C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                           See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.    Under which chapter of the        Check one:
      Bankruptcy Code is the
      debtor filing?
                                        C Chapter 7
                                        C Chapter 9
      A debtor who is a “small          U Chapter 11. Checkallthat apply.
      business debtor” must check
      the first sub-box. A debtor as                            C   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D), and its aggregate
      defined in § 1182(1) who                                      noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
      elects to proceed under                                       $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
      subchapter V of chapter 11                                    operations, cash-flow statement, and federal income tax return or if any of these documents do not
      (whether or not the debtor is a                               exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      “small business debtor”) must                             C   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.                                     debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                    proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                    balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                    any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                C   A plan is being filed with this petition.
                                                                C   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                    accordance with 11 U.S.C. § 1126(b).
                                                                C   The debtor is required to file periodic reports (for example, 10K and 1 OQ) with the Securities and
                                                                    Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                    Attachment to Volunta,y Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                    (Official Form 201A) with this form.
                                                               C    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        C    Chapter 12

9.    Were prior bankruptcy
      cases filed by or against
                                        • No
      the debtor within the last 8           Yes.
      years?
      If more than 2 cases, attach a
      separate list.                                District                                      When                                  Case number
                                                    District                                      When                                  Case number




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                   Case 2:21-bk-16403-VZ                               Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                           Desc
                                                                       Main Document    Page 3 of 22
 Debtor     Spectrum Link, Inc.                                                                                      Case number   (if known)
            Name

 10. Are any bankruptcy cases
     pending or being filed by a
                                               • No
     business partner or an                    C Yes.
     affiliate of the debtor?




      List all cases. If more than 1
      attach a separate list                              Debtor                                                                            Relationship
                                                          District                                 When                                     Case number, if known


11.   Why is the case filed in             Check all that apply;
      this district?
                                           •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                  preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           C      A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or
      have possession of any
                                           • No
                                                      Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      real property or personal            C Yes.
      property that needs
      immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       C It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                            What is the hazard?
                                                      C It needs to be physically secured or protected from the weather.
                                                      C It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                            livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                      C Other
                                                      Where is the property?
                                                                                          Number, Street, City, State & ZIP Code
                                                      Is the property insured?
                                                      CNo
                                                      C Yes.          Insurance agency
                                                                      Contact name
                                                                      Phone



           Statistical and administrative information

13.   Debtor’s estimation of           .            Check one:
      available funds
                                                    U Funds will be available for distribution to unsecured creditors.
                                                    C After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of              C 1-49                                                C 1,000-5,000                                      C 25,001-50,000
      creditors
                                       • 50-99                                               C 5001 -10,000                                     C 50,001-1 00,000
                                       C 100-1 99                                            C 10,001-25,000                                    C More thanloo,000
                                       C 200-999

15.   Estimated Assets                 C       $0- $50,000                                   C   $1,000,001 $10 million
                                                                                                             -                                  C   $500,000,001 $1 billion
                                                                                                                                                                 -




                                       C       $50,001 $100,000
                                                        -                                    C   $10,000,001 $50 million
                                                                                                                 -                              C   $1,000,000,001 $10 billion
                                                                                                                                                                     -




                                       U       $100,001     -   $500,000                     C   $50,000,001 $100 million
                                                                                                                 -
                                                                                                                                                C   $10,000,000,001 $50 billion
                                                                                                                                                                         -




                                       C       $500,001     -   $1 million                   C   $100,000,001 $500 million
                                                                                                                     -                          C   More than $50 billion


16.   Estimated liabilities            C $0- $50,000                                         C $1,000,001 $10 million
                                                                                                             -                                  C $500,000,001 $1 billion
                                                                                                                                                                 -




Official Form 201                                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                            page 3
                 Case 2:21-bk-16403-VZ             Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                   Desc
                                                   Main Document    Page 4 of 22
Debtor    Spectrum Link, Inc.                                                             Case number    (if known)
          Name

                                   $50,001 -$100,000                      • $10,000,001   -$50 million                  $1,000,000,001 -$10 billion
                                E1 $100,001 -$500,000                     D $50,000,001 -$100 million                   $10,000,000,001 -$50 billion
                                  $500,001 -$1 million                    D $100,000,001 -$500 million                D More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
                                                                                                ______       ______


________




            Case 2:21-bk-16403-VZ                       Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                          Desc
                                                        Main Document    Page 5 of 22


Debtor     Spectrum Link, Inc.                                                                        Case number   (if k,,on)
           Nm9



           Request for Relief, Declaration, and Signatures

WARNING     -.   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500000 or
                 imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                    The debtor requests relief in accordance with the chaoter of title 11. United States Code, specified in this petition
    representative of debtor
                                     I have been authorized to file this petition on behalf of the debtor

                                     I have examined the information ri this petition and have a reasonable belief that the information is true and correcl

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                     Executedon              ,/ ‘?4?L
                                                      MM! DD I YYYY


                                                                                                             Marilyn M. Adjangba
                                     Signature       thorized representative of debtor                       Printed name

                                     Title   Chief Executive Officer




18. Signature of attorney        X
                                                                                                                      MM         DO! .YYY

                                     Michael Jay Ber9er
                                     Printed name

                                     Law Offices of Michael JaBergcr
                                     Firm name

                                     9454 Wilshire Boulevard, 6th floor
                                     Beverly HiIls CA 90212
                                     Number, Street, City, State & ZIP Code


                                     Contact phone     (310) 271-6223                Email address                                      r’ii



                                     100291 CA
                                     Bar number arid State




Official Form 201                             Voluntary Petition for Non-indivIduals Filing for Bankruptcy                                                   page 5
                                         ________________________________

                    Case 2:21-bk-16403-VZ                                 Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                               Desc
                                                                          Main Document    Page 6 of 22

  Fill in this information to identify the case:
  Debtor name Spectrum Link, Inc.
  United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                            D Check if this is an
                                                 CALIFORNIA
  Case number (if known):                                                                                                                                     amended filing




 Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12115

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(3 1). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                               Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                            is contingent,     If the claim is fully unsecured, fill fl Only unsecured claim amount, If
 including zip code        creditor contact       debts, bank loans,                            unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                            disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                                    Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                        partially secured          of collateral or setoff
 Bruce and Bonnie                                                        7 Leases for                                                                                          $245,000.00
 Hanebutt                                                                Telecommunicatio
 948 West Colchester                                                     n Equipment
  Dr.                                                                    (Each for $35,000)
 Eagle, ID 83616
 Christopher M                                                           Telecommunicatio                                                                                      $300,000.00
 Alinea                                                                  n lease
 2710 Lawson Road
 Oriskany Falls, NY
 13425
 Clark Gorrell                                                       investment loan                                                                                           $140,000.00
 625 Keith’s Run
 Road
         WV 25271
 Daniel 0. Ritt Trust                                                Tower owner                                                                                               $331,300.00
 168 Dover Parkway
 Garden City, NY
 11530
 Eileen M. Warner!                                                   Investment in                                                                                             $442,500.00
 Classic Coastal                                                     communication
 1 982 State Road 44,                                                equipment and
 Ste 354                                                             tower leases (15)
 New Smyrna Beach,
 FL 32168
 Gabor Bako                                                          Tower owner for                                                                                           $260,000.00
 110 Coventry Street                                                 nine towers
    yette, LA 70506
 Gary M Ferman                                                       Tower owner                                                                                               $130,000.00
 4509 Club Estates
 Drive
          FL 34112
 Gerald D. Wollert                                                   Tower owner                                                                                               $140,000.00
 3799 Cadbury Circle
 Apt B710
 Venice, FL 34293




Official form 204                                      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Software Copyright (c) 1996-2021 Best Case, LLC   -   www.bestcase.com                                                                                               Best Case Bankruptcy
                       Case 2:21-bk-16403-VZ                            Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                                Desc
                                                                        Main Document    Page 7 of 22

  Debtor     Spectrum Link, Inc.                                                                                    Case number (if known)
             Name

  Name of creditor and                 Name, telephone number Nature of claim                  Indicate if claim   Amount of claim
  complete mailing address,            and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill 0 Only unsecured claim amount. If
  including zip code                   creditor contact       debts, bank loans,               unhiquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                              professional services,               disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                                   Total claim, if            Deduction for value        Unsecured claim
                                                                                                                   partially secured          of collateral or setoff
 James P 1-laggerty                                                    Tower owner                                                                                            $200,000.00
  1599 Village View
 Rd.
 Encinitas, CA 92024
 Jane Elkins                                                           Tower owner                                                                                            $175,000.00
 2726 Decoy Drive
 Sparks, NV 89436
 Joan McCrea and                                                       Tower owners                                                                                           $350,000.00
 Donald Gooden
 Otto K Hubert, Esq.
 535 16th St Mall
 Suite 810
 Denver, CO 80202
 John Buford                                                           Tower owner                                                                                            $200,000.00
 701 River Bend
 Road.
 Sugar Grove, NC
 28679
 Kenneth Thieman                                                       Complaint for          Contingent                                                                    $5,000,000.00
 and Four T’s LLC                                                      damages                Unliquidated
 clof Orloff &                                                                                Disputed
 Associates APC
 Attn: Paul Orloff
 8402 Florence
 Avenue Ste BI
 Downey, CA 90240
 Khoon San Lee                                                     Tower owner                                                                                                $700,000.00
 1445 Sandy Circle
 Blacksburg, VA
 24060
 Marvin Lesikar                                                    Tower owner                                                                                                $217,000.00
 2861 FM 1822
 Edna, TX 77957
 R & A Cell Towers                                                 Tower owner                                                                                             $1,023,900.00
 LLC
 21616 Cezanne
 Place
 Woodland Hills, CA
 91364
 Raman 2004 Trust                                                  Tower owner                                                                                                $130,000.00
 1114 Savannah Dr.
 San Jose, CA 95117
 The Flying Moose,                                                 Tower owner                                                                                                $150,000.00
 LLC
 28610 Hwt 290
 Ste. #F09-130
 Hockley, TX 77447
 Walter J Wiesler                                                  Tower owner                                                                                               $269,000.00
 15932 W
 Sum merwalk DR
 Surprise, AZ 85374



Official form 204                                     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright   (C)   1996-2021 Best Case, LLC www bestcase.com
                                                  -                                                                                                                Best Case Bankruptcy
                      Case 2:21-bk-16403-VZ                         Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                               Desc
                                                                    Main Document    Page 8 of 22


 Debtor      Spectrum Link, Inc.                                                                                Case number (if known)
             Name

 Name of creditor and      Name, telephone number Nature of claim                          Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                       is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                       unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                               Total claim, if            Deduction for value        Unsecured claim
                                                                                                               partially secured          of collateral or setoff
 William G. Nowack                                              Tower owner                                                                                                $150,030.00
 335 E. Paradise Ln.
 Phoenix, AZ 85022




Official form 204                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright   Id 1996-2021 Best Case, LLC w’sw.bestcasecom
                                               -
                                                                                                                                                                Best Case Bankruptcy
                                                                                              __________________




         Case 2:21-bk-16403-VZ                              Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                                            Desc
                                                            Main Document    Page 9 of 22


 Attorney or Party Name, Address, Telephone & FAX Nos.             and State Bar No. &         FOR COURT USE ONLY

 Email Address

 Michael Jay Berger
 Law Offices of Michael Jay Berger
 9454 Wilshire Boulevard, 6th floor
 Beverly Hills, CA 90212
 (310) 271-6223 Fax: (310) 271-9805
 California State Bar Number: 100291 CA
 michael.bergerbankruptcypower.com




 [7] Attorney for: Spectrum Link, Inc.
                                                          UNITED STATES BANKRUPTCY COURT
                                                           CENTRAL DISTRICT OF CALIFORNIA

 Inre:                                                                                    CASE NO.:
           Spectrum Link, Inc.                                                            ADVERSARY NO.:
                                                                                  Debtor. CHAPTER: 11

                                                                              Plaintiff(s),
                                                                                                CORPORATE OWNERSHIP STATEMENT
                                                                                                   PURSUANT TO FRBP 1007(a)(1)
                                                                                                     and 7007.1, and LBR 1007-4

                                                                                                                                   [No hearing]
                                                                       Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,   Marilyn M. Adjangba                                                                  the undersigned in the above-captioned case, hereby declare
                   (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




                  This   form is optional.   It   has been approved for use   by the United   States Bankruptcy   Court   for   the Central District of California.
December   2012                                                                                                           F 1007-4.CORP.OWNERSHIP.STMT
                                                                                                ______________________________________

   Case 2:21-bk-16403-VZ                         Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                                    Desc
                                                 Main Document    Page 10 of 22




 [Check the appropriate boxes and, if applicable, provide the required informatiori]
 1.      I have personal knowledge of the matters set forth in th Statement because:
             I am the president or other officer or an authorized agent of the Debtor corporation
               am a party to an adversary proceeding
             I am a party to a contested matter
             I am the attorney for the Debtor corporation
 2.a.    fl The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of arty
              class of the corporations(s) equity interests:
             [For additional names, attach an addendum to this form.]
    b.   LI There are no entities that directly or indirectly own 10% or more of any class of the corporations equity interest.
 8/11/2021                                                                                By:
 Date                                                                                            Signature èf.-ebtor, or attorney for Debtor

                                                                                         Name:         Marilyn M. Adjartgba
                                                                                                       Pnnted name of Debtor, or attorney for
                                                                                                       Debtor




                This form is octionat. It has been approved for use by the United States Bankruptcy Court for the Central District of California
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
     Case 2:21-bk-16403-VZ                           Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07                                                     Desc
                                                     Main Document    Page 11 of 22


  Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
  State Bar No. & Email Address
  Michael Jay Berger
  9454 Wilshire Boulevard, 8th floor
  Beverly Hills, CA $0212
  (310) 271-6223 Fax; (310) 271-9805
  California State Bar Number: 100291 CA
  mlchael.bergerbankruptcypower.com




  I Debtor(s) appearing without an attorney
  • Attorney for Debtor

                                                         UNITED STATES BANKRUPTCY COURT
                                                          CENTRAL DISTRICT OF CALIFORNIA

 in re:
                                                                                      CASE NO.:
                 Spectrum Link, Inc.
                                                                                      CHAPTER: 11




                                                                                                          VERIFICATION OF MASTER
                                                                                                         MAILING LIST OF CREDITORS
                                                                                                                       LLBR 1007-1(a)]
                                                                   Debtor(s).

Pursuant to LBR 1007-1(a), the Debtor, or the Debtor’s attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed In this bankruptcy case, consisting of 7 sheet(s) is complete, correct, and
consistent with the Debtor’s schedules and I/we assume all responsibility for errors and omissions.

 Date:                k   j’—    22_ (
                                                                                             Signatue-M Debtor 1

 Date:


 Date:
                  ///?q                                                                   ,7%ebtoy Uo7,iIcale


                                                                                             S)nature of AtttneY               r ebtor (If applicable)




                       This form Is ópuoial. It has been approved for use In the United States Bankniptqf Court for the Central District of CaitfomIa
Doi,embar 2015                                                                                         F 1007-1 .MAILING.LIST.VERIFICATION
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 12 of 22



                    Spectrum Link, Inc.
                    8221 3rd Street, Suite 204
                    Downey, CA 90241


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   12th Capital LLC
                   13160 Mindanao Way
                   Marina Del Rey, CA 90292


                   12th Capital LLC, et al.
                   dba Tarzana Tower Companies


                   18321 Ventura Lease
                   18321 Ventura Blvd
                   Tarzana, CA 91356


                   375 Pearl Street Lease NYC
                   375 Pearl Street
                   New York, NY 10038


                   Aaron A. Ashford
                   101 Scott Circle
                   Dudley, NC 28333


                   Abelli Enterprises, IJLC
                   77 Pistapaug Rd.
                   Northford, CT 06472
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 13 of 22



                   Abelli Enterprises, LLC
                   77 Pistapaug Rd
                   Northford, CT 06472


                   American Express
                   c/o Becket and Lee
                   P0 Box 3001
                   Malvern, PA 19355


                   American Tower Lease
                   10250 Santa Monica Blvd
                   Los Angeles, CA 90067


                   Angel Nieto
                   7260 Richfield Street, Apt 304
                   Paramount, CA 90723


                   Arun Butcher and Kavita Pal
                   3785 Banyon Ln.
                   Aipharetta, GA 30022


                   Barak Lurie
                   Lurie & Kramer
                   12121 Wilshire Blvd., Suite 300
                   Los Angeles, CA 90025


                   Barak Lurie, Esq.
                   12121 WILSHIRE BLVD.
                   300
                   Los Angeles, CA 90025


                   Bruce and Bonnie Hanebutt
                   948 West Coichester Dr.
                   Eagle, ID 83616
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 14 of 22



                   Capital One
                   P.O. Box 60024
                   City Of Industry,      CA 91716—0024


                   Chase Bank
                   P0 Box 15298
                   Wilmington, DE 19850


                   Chris Lane
                   72 Sea Scape Avenue
                   Middletown, RI 02842


                   Christopher M Alinea
                   2710 Lawson Road
                   Oriskany Falls, NY 13425


                   Christopher P. Brandlin, Esq., Brok
                   BURKLEY BRANDLIN & SWATIK LLP
                   21515 Hawthorne Blvd.
                   Ste 820
                   Torrance, CA 90503


                   Clark Gorrell
                   625 Keith’s Run Road
                   Ripley, WV 25271


                   COPPER PROPERTIES, LLC
                   1775 W. State St.
                   #274
                   Boise, ID 83702


                   Coresite One Wilshire LLC
                   1001 17th Street, Suite 500
                   Denver, CO 80202
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 15 of 22



                   Crown Castle Fiber, LLC
                   P0 Box 28730
                   New York, NY 10087—8730


                   Crown Castle Fiber, LLC
                   Attn: Scott M. Callahan, Collection
                   80 Central St.
                   Boxborough, MA 01719


                   Cynthia Wollert
                   9 Brandermill Dr.
                   Henderson, NV 89052


                    Dale Boyd Estate
                    7780 Blewett Cutoff Rd.
                    Peshastin, WA 98847


                    Daniel 0. Ritt Trust
                    168 Dover Parkway
                    Garden City, NY 11530


                    Diana Yanko
                    490 Ashmoore Court
                    Powell, OH 43065


                    Douglas Keeling
                    10100 Ash Creek Dr.
                    Union, KY 41091


                    Duane McFarland
                    170 Butler Lake Rd.
                    Saint Simons Island,      GA 31522
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 16 of 22



                   Eileen M. Warner! Classic Coastal
                   1982 State Road 44, Ste 354
                   New Smyrna Beach, FL 32168


                   Employee Development Department
                   Bankruptcy Group MIC 92E
                   P0 Box 826880
                   Sacramento, CA 94280—0001


                   Eric and Julie Smith
                   1712 Battle Creek Rd.
                   Charlotte, MI 48813


                   Estate of Bernard S. Mayfield
                   c/o Law Offices of Wilma R. Shanks
                   Attn: Wilma R. Shanks, Esq.
                   1502 North Broadway
                   Santa Ana, CA 92706


                   Fernando Torres
                   16836 Sherman Way #201
                   Van Nuys, CA 91406


                   Gabor Bako
                   110 Coventry Street
                   Lafayette, LA 70506


                   Gary M Ferman
                   4509 Club Estates Drive
                   Naples, FL 34112


                   Gerald D. Wollert
                   3799 Cadbury Circle
                   Apt B710
                   Venice, FL 34293
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 17 of 22


                    GI TC One Wilshire LLC
                    P0 Box 844664
                    Los Angeles, CA 90084—4664


                    Hawaiian Air Credit
                    P0 Box 30008
                    Honolulu, HI 96820


                    Intergate Manhattan LLC
                    c/o Sabey Data Center Solutions LLC
                    3355 35th Ave S,
                    Seattle, WA 98168


                    Intergate Manhattan LLC
                    c/o Sabey Data Center Solutions LLC


                    Internal Revenue Service
                    P 0 Box 7346
                    Philadelphia, PA 19101—7346


                   Jacob Pinkey
                   237 Morcroft Lane
                   Durham, NC 27705


                   James P Haggerty
                   1599 Village View Rd.
                   Encinitas, CA 92024


                   James Poorbaugh
                   3560 E Arborvitae Ct.
                   Boise, ID 83716
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 18 of 22



                   James Roger Postema
                   6540 48th Avenue
                   Hudsonville, MI 49426


                    Jane Elkins
                    2726 Decoy Drive
                    Sparks, NV 89436


                   Jetmir Celaj
                   1740 Mulford Avenue 6D
                   Bronx, NY 10461


                    Joan McCrea and Donald Gooden
                    Otto K Hubert, Esq.
                    535 16th St Mall
                    Suite 810
                    Denver, CO 80202


                    Jody Pollock
                    223 1/2 S. Bridge St.
                    Grand Ledge, MI 48837


                    John Buford
                    701 River Bend Road.
                    Sugar Grove, NC 28679


                    John Elkins
                    2726 Decoy Drive
                    Sparks, NV 89436


                    Kenneth B Lyons
                    7 Daniel Ln.
                    Lebanon, NJ 08833
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 19 of 22



                   Kenneth Thieman and Four T’s LLC
                   c/of Orloff & Associates APC
                   Attn: Paul Orloff
                   8402 Florence Avenue Ste Bi
                   Downey, CA 90240


                   Ketan Patel
                   2815 Lochgreen Way
                   Dublin, CA 94568


                   Kevin McDonald
                   460 Highland Ave
                   Clifton, NJ 07011


                   Khoon San Lee
                   1445 Sandy Circle
                   Blacksburg, VA 24060


                   Leslie Gayle Mast
                   1627 Clearwater Place
                   Encinitas, CA 92024


                   Marvin Lesikar
                   2861 FM 1822
                   Edna, TX 77957


                   Micheletti Consulting LLC
                   15 Synnyside Avenue
                   Bristol, RI 02809


                   New York Department of Revenue
                   2116 Adam Clayton Powell Jr Blvd
                   New York, NY 10027
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 20 of 22



                   Niket P Vakharia, Vardhman LLC
                   126 Peony Ct.
                   Fremont, CA 94538


                   North Carolina Dept of Revenue
                   501 N. Wilmington St.
                   Raleigh, NC 27604


                   One Wilshire
                   624 S. Grand Ave
                   Los Angeles, CA 90017


                   PPP Loan
                   409 3rd St., SW
                   Washington, DC 20416


                   P. & A Cell Towers LLC
                   21616 Cezanne Place
                   Woodland Hills, CA 91364


                   Raman 2004 Trust
                   1114 Savannah Dr.
                   San Jose, CA 95117


                   Rhode Island Department of Revenue
                   Dept of Labor and Training
                   PC Box 20380
                   Cranston, RI 02920—0944


                   Roger C. Jefferson
                   160 West Foothill Parkway
                   Suite 105—188
                   Corona, CA 92882
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 21 of 22



                   Ross Trachtenberg
                   36 Beacon Street
                   Natick, MA 01760


                   Sandra Dabrowski/Johnny Frederick
                   107 Tall Grass Circle
                   Huntsville, AL 35811


                   The 3250 Wilshire Blvd. Partners
                   c/o Steven J. Revitz
                   Raiskin & Revitz
                   1875 Century Park East, Ste 2000
                   Los Angeles, CA 90067


                   The Commonwealth of Massachusetts
                   Labor and Workforce Development
                   Charles F. Hurley Building
                   19 Staniford Street
                   Somerville, MA 02144


                   The Flying Moose, LLC
                   28610 Hwt 290
                   Ste. #F09—130
                   Hockley, TX 77447


                   Urmila Mistry
                   2048 Headon Road
                   Ontario Canada
                   L7M 4G3


                   US Bank
                   Po Box 790408
                   Saint Louis, MO 63179


                   Valery Lipenko
                   7905 Bentley Dr.
                   North Richiand Hills,       TX 76182
Case 2:21-bk-16403-VZ   Doc 1 Filed 08/11/21 Entered 08/11/21 22:35:07   Desc
                        Main Document    Page 22 of 22



                   Varun Chauhan
                   5066 Rishley Run Way
                   Nount Dora, FL 32757


                   Ventura Robertson, LLC
                   c/o Law Offices of Barak Isaacs
                   30423 Canwood Street, Suite 118
                   Agoura Hills, CA 91301


                   Walter J Wiesler
                   15932 W Summerwalk DR
                   Surprise, AZ 85374


                   William Dreggors and Susan Abel
                   30444 Ruby Ranch Road
                   Evergreen, CO 80439


                   William G. Nowack
                   335 E. Paradise Ln.
                   Phoenix, AZ 85022
